Case: 22-50387   Document: 00516581113   Page: 1   Date Filed: 12/16/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                          United States Court of Appeals
                                                                   Fifth Circuit
                            No. 22-50387
                          Summary Calendar                       FILED
                                                         December 16, 2022
                                                            Lyle W. Cayce
   United States of America,                                     Clerk

                                                   Plaintiff—Appellee,

                                versus

   Juan Mendoza-Nando,

                                               Defendant—Appellant,


                        consolidated with
                          _____________

                           No. 22-50389
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Juan Mendoza-Nandho,

                                               Defendant—Appellant.
Case: 22-50387         Document: 00516581113             Page: 2      Date Filed: 12/16/2022

                                         No. 22-50387
                                       c/w No. 22-50389




                     Appeals from the United States District Court
                          for the Western District of Texas
                      USDC Nos. 4:21-CR-1078-1, 4:18-CR-102-1


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Juan Mendoza-Nando appeals both his conviction and sentence for
   illegal reentry after removal and the revocation of a term of supervised release
   and sentence imposed for his previous conviction for transporting illegal
   aliens for financial gain. However, he has abandoned any challenge to the
   validity of the revocation or the revocation sentence by failing to brief it. See
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          For the first time on appeal, Mendoza-Nando argues that his sentence
   for the illegal reentry offense exceeds the statutory maximum and is therefore
   unconstitutional because the district court enhanced his sentence under
   8 U.S.C. § 1326(b) based on facts that were neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. He has filed a motion for
   summary affirmance, acknowledging that this argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), and seeking to
   preserve it for possible Supreme Court review.
          Subsequent Supreme Court decisions such as Alleyne v. United States,
   570 U.S. 99 (2013), and Apprendi v. New Jersey, 530 U.S. 466 (2000), did not
   overrule Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54
   (5th Cir. 2019). Thus, Mendoza-Nando is correct that his argument is



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.




                                               2
Case: 22-50387      Document: 00516581113         Page: 3   Date Filed: 12/16/2022




                                    No. 22-50387
                                  c/w No. 22-50389

   foreclosed, and summary affirmance is appropriate. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED.




                                          3